The State of




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 15, 2015

                                      No. 04-15-00277-CR

                                      John Forrest LOWE,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                   From the 198th Judicial District Court, Kerr County, Texas
                                   Trial Court No. B10794
                           Honorable Rex Emerson, Judge Presiding


                                         ORDER

        Appellant’s motion for extension of time to file his brief is granted. We order appellant’s
brief due August 3, 2015.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of July, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court